Order entered July 27, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01321-CV

                                  MARK RINES, Appellant

                                               V.

                             CITY OF CARROLLTON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-07615

                                           ORDER
       Before the Court is appellant’s July 25, 2017 motion for extension of time to file a reply

brief. In his motion, appellant also asks this Court to reconsider its July 17, 2017 order denying

his request to enlarge the word limit. We GRANT appellant’s motion to the extent that we

ORDER appellant’s reply brief filed no later than July 31, 2017. Appellant’s request for

reconsideration of our previous order is DENIED.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE